Order entered January 11, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                 No. 05-21-00444-CR
                                 No. 05-21-00456-CR
                                 No. 05-21-00457-CR
                                 No. 05-21-00458-CR
                                 No. 05-21-00459-CR

                          SEAN KRENZER, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

              On Appeal from the 366th Judicial District Court
                           Collin County, Texas
  Trial Court Cause Nos. 366-84208-2018, 366-84209-2018, 366-84210-2018,
                    366-84211-2018 & 366-84212-2018

                                      ORDER

      Before the Court is appellant’s January 10, 2022 third motion for an

extension of time to file his brief in these appeals. We GRANT the motion and

ORDER appellant’s brief filed by February 10, 2022. We caution appellant that

the failure to file a brief by that date may result in the appeals being abated for a

hearing under rule 38.8(b)(3).
       We DIRECT the Clerk to send copies of this order to the Honorable Tom

Nowak, Presiding Judge, 366th Judicial District Court; and to counsel for all

parties.



                                         /s/   DENNISE GARCIA
                                               JUSTICE